Name: 95/27/EC: Commission Decision of 9 February 1995 on the regionalization plan submitted by Portugal under Council Regulation (EEC) No 1765/92 (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  cooperation policy;  economic policy;  agricultural policy;  Europe;  farming systems
 Date Published: 1995-02-17

 Avis juridique important|31995D002795/27/EC: Commission Decision of 9 February 1995 on the regionalization plan submitted by Portugal under Council Regulation (EEC) No 1765/92 (Only the Portuguese text is authentic) Official Journal L 037 , 17/02/1995 P. 0037 - 0038COMMISSION DECISION of 9 February 1995 on the regionalization plan submitted by Portugal under Council Regulation (EEC) No 1765/92 (Only the Portuguese text is authentic) (95/27/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for producers of certain arable crops (1), as last amended by Regulation (EC) No 3116/94 (2), and in particular Article 16 thereof, Whereas on 30 September 1992 Portugal submitted a regionalization plan to the Commission in accordance with Article 3 (3) of Regulation (EEC) No 1765/92; whereas, pursuant to Commission Decision 93/121/EEC of 23 December 1992 on the regionalization plan submitted by Portugal under Council Regulation (EEC) No 1765/92 (3), Portugal revised the plan; whereas a new plan was submitted to the Commission on 21 March 1994; Whereas an examination of the revised plan shows that Portugal has retained the criteria previously used for regions in the southern part of the country resulting in the allocation, in accordance with a pre-established national classification of soils, of a specific yield to each holding on the basis of the areas it comprises and for which a compensatory payment has been applied for; whereas the plan does not meet the criteria laid down in Article 3 of Regulation (EEC) No 1765/92; Whereas, however, in view of the difficulties involved in drawing up a new plan, application of the existing plan for the 1995/96 marketing year should be permitted; Whereas, furthermore, Commission Regulation (EC) No 762/94 of 6 April 1994 laying down detailed rules for the application of Council Regulation (EEC) No 1765/92 with regard to the set-aside scheme (4) provides for the establishment, under certain conditions, of a scheme guaranteeing farmers who undertake to set aside certain areas for a period of five marketing years payment of the compensation in force at the time of the commitment; whereas eligibility for this scheme may be acquired only within the framework of a regionalization plan meeting the criteria laid down in Article 3 of Regulation (EEC) No 1765/92; whereas, if that provision is applied in Portugal, the compensation referred to must be adjusted on the basis of the yield fixed under the new plan; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder, HAS ADOPTED THIS DECISION: Article 1 1. For the 1995/96 marketing year, Portugal may apply, in regions in the southern part of the country and by way of a transitional measure, the regionalization plan notified to the Commission on 21 March 1994 based on the same criteria for the classification of land as used for the establishment of the regionalization plan for the 1993/94 marketing year. 2. For the 1996/97 marketing year, the Portuguese Republic shall submit before 31 May 1995 a plan revising the methods referred to in paragraph 1 in accordance with Article 3 of Regulation (EEC) No 1765/92. Article 2 Whereas Article 5 (1) of Regulation (EC) No 762/94 is applied, the compensation referred to in that Article shall be adjusted on the basis of the yield fixed under the new regionalization plan to be submitted in accordance with Article 1 (2) of this Decision. Article 3 The Community shall not be liable financially should expenditure exceed that arising from the application of this Decision. Article 4 This Decision is addressed to the Portuguese Republic. Done at Brussels, 9 February 1995. For the Commission Franz FISCHLER Member of the Commission (1) OJ No L 181, 1. 7. 1992, p. 12. (2) OJ No L 330, 21. 12. 1994, p. 1. (3) OJ No L 48, 26. 2. 1993, p. 63. (4) OJ No L 90, 7. 4. 1994, p. 8.